Dear Representative Fontenot:
This office is in receipt of your request for an opinion of the Attorney General on behalf of one of your constituents in regard to obtaining experience credit with the Louisiana Real Estate Appraisers Board by using the certification received from the Louisiana Assessors' Association. Accordingly, you ask whether certification with the Louisiana Assessors' Association can be transferred to the Louisiana Real Estate Appraisers Board of Certification.
We find R.S. 37:3399 sets forth the requirements of education and experience as prerequisites to receiving a certificate as a state certified real estate appraiser. Therein it is provided in part as follows:
      B (1) As prerequisites to receiving a general certification, an applicant shall present evidence satisfactory to the board that he has three years and three thousand hours of experience in real property appraisal,  has submitted an experience review application, and has successfully completed not less than one hundred eighty classroom hours of courses in subjects related to real estate appraisal, which shall include coverage of the Uniform Standards of Professional Appraisal Practice.
             (2) As part of the one-hundred-eighty hour requirement, the applicant shall successfully complete a minimum of fifteen classroom hours of instruction covering Uniform Standards of Professional Appraisal Practice. * * *  The Board shall have authority to otherwise provide with respect to educational and experience requirements for general certification as mandated by the Appraiser Qualification Board of the Appraisal Foundation.
      C The board shall prescribe and define the subjects related to real property appraisal and the experience in real property appraisal that will satisfy the requirements of A and B of this Section.
Consistent with this statute we observe from your enclosure, "Experience Review Process", that it provides in part that experience credit extends to appraisal of real property consistent with the Uniform Standards of Professional Appraisal Practice, and that less than complete appraisal reports shall not be accepted for experience credit. Additionally, it appears from the statute that the Board has the authority to provide with respect to experience requirements and shall prescribe and define "the experience in real property appraisal that will satisfy the requirements" of the Section.
Consequently, it appears only the Board can determine if his certification with the Louisiana Assessors' Association fulfills their requirements for credit experience and the credit log required by the rules and regulations of the Board. This office is not qualified to make such a judgment, or say that the certification with the Louisiana Assessors' Association is equivalent to the experience credit required by the rules and regulations of the Real Estate Appraisers Board for certification. Your enclosure demonstrates that "it is the responsibility of the board to verify that applicants have met the experience requirement".
We regret we cannot be of more assistance, but feel this is a matter to be evaluated by the Board for Real Estate Appraisers to determine whether Louisiana Assessors' certification is sufficient compliance with the demands of their rules and regulations.
Sincerely,
                                  RICHARD P. IEYOUB Attorney General
                              By: BARBARA B. RUTLEDGE Assistance Attorney General
BB